DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the collapsible pole." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak (US 3,826,378).
Regarding claim 1, Novak discloses a collection and retention apparatus capable of holding game comprising: a pole (17) comprising a stabilizing portion (bottom at 17) and a support portion (top at 17), wherein: each of the stabilizing portion and the support portion comprises a first end and a second end; the first end of the stabilizing portion is configured to couple to the second end of the support portion; and the second end of the stabilizing portion is configured to stabilize the game collection and retention assembly in a substantially upright position; a first plate (23) positioned along the support portion of the pole, wherein: the first plate comprises a plurality of teeth (59) projecting from a base of the first plate; and the plurality of teeth at least partially defining five or more notches which are spaced around a perimeter of the first plate; a second plate (22) positioned along the support portion of the pole at a position superior to the first plate; and a third plate (20) positioned along the support portion of the pole at a position superior to the second plate, the third plate comprising at least one aperture (at 43) therethrough. See Figs. 1-5. 

Claims 2-4, 6-9, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (US 2,376,955).
Regarding claim 2, Ball discloses a collection and retention assembly capable of holding game comprising: a pole (8) comprising a stabilizing portion (bottom) and a support portion (top), wherein: each of the stabilizing portion and the support portion comprises a first end and a second end; the first end of the stabilizing portion is configured to couple to the second end of the support portion; the second end of the stabilizing portion being configured to stabilize the assembly in a substantially upright position; and a first plate (14) configured to couple to the collapsible pole, the first plate comprising five or more teeth positioned along an outer perimeter of the first plate, the five or more teeth at least partially defining five or more notches. See Figs. 1-4. 
Regarding claim 3,  the pole may be collapsible (at 11). See Fig. 1.
Regarding claim 4, one or more additional plates is configured to couple to the pole. See Fig. 1. 
Regarding claim 6, the pole comprises one or more telescoping rods (at 11). See Fig. 1. 
Regarding claim 7, the pole comprises one or more sections configured to be coupled together with one or more depressible push buttons (10). See Fig. 1. 
Regarding claim 8, the stabilizing portion comprises an arm brace (7).
Regarding claim 9, the plurality of notches are equally spaced around the perimeter of the first plate. See Fig. 2. 
Regarding claim 11, the first plate comprises at least fifteen teeth. See Fig. 2. 
Regarding claim 12, each notch has a tapering width. See Figs. 2-4. 
Regarding claim 13, Ball discloses a collection and retention apparatus capable of holding game comprising: a pole (8) comprising a stabilizing portion (bottom) and a support portion (top), the stabilizing portion being capable of being configured to stabilize the game collection and retention apparatus in a substantially upright position; and a first plate (14) positioned along the support portion of the pole, the first plate comprising a plurality of teeth around a perimeter thereof, the plurality of teeth at least partially defining one or more notches. See Figs. 1-4. 
Regarding claim 14, 15, 17, 19 and 20, Ball sufficiently discloses the claimed invention. See Figs. 1-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied above in further view of Wooten (US 9,107,498).
Regarding claims 5 and 18, Ball does not disclose a ground driver. Wooten, which is drawn to a retention apparatus, discloses a stabilizing portion further comprising a ground driver (24). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a ground driver as disclosed by Wooten on the device of Ball in order to better stabilize the device if put on softer ground. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied above.
Regarding claim 10, Ball discloses the claimed invention except for the first plate comprising fifteen notches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have fifteen notches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied above in further view of Driscoll et al. (US 10,179,334).
Regarding claim 16, Ball does not disclose the teeth as claimed. Driscoll, which is drawn to a retention apparatus, discloses each tooth (118) of a plurality of teeth projecting from an inner portion of a first plate at an upward angle. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the teeth of Ball project upward, as disclosed by Driscoll, in order to better secure items therein better preventing any slippage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734